Citation Nr: 1017607	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-25 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an apportionment to the Veteran's VA 
nonservice-connected pension benefits for the period prior to 
September 29, 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from July 1972 to September 
1972.  The appellant seeks an apportionment of the Veteran's 
pension benefits as his spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2007 the appellant and her son testified before the 
undersigned Veterans Law Judge at the RO.  An April 2007 
report of contact indicates that the Veteran was informed of 
the hearing but declined to appear.  A transcript of the 
hearing has been associated with the claims file.  

The Board observes that it has been advised that the Veteran 
died in September 2007.  While appeals normally cease with 
the death of the Veteran, the Board finds that it may still 
decide the contested claim at issue, as the appellant in this 
cases not the Veteran, and the issue on appeal involves her 
entitlement to an apportionment of benefits during the period 
in which the Veteran was alive, rather than entitlement to 
ongoing benefits now and in the future.  Certainly, the Board 
is concerned about the inability of VA to comply with the 
contested claims procedures normally required in such 
appeals, as providing appropriate notice to the Veteran of 
proceedings in this appeal since September 2007 is 
impossible.  However, as will be discussed in detail below, 
the appellant's claim is being denied; thus, there is no 
prejudice to the Veteran's interests in proceeding with a 
decision on her appeal.


FINDINGS OF FACT

1.  The Veteran was in receipt of VA pension benefits, of 
which no amount was apportioned to the appellant.

2.  For the period prior to September 29, 2007, an 
apportionment of the Veteran's VA pension benefits could not 
be made to the appellant without causing undue hardship to 
the Veteran.


CONCLUSION OF LAW

The criteria for a special apportionment of the Veteran's 
nonservice-connected pension on behalf of the appellant have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5307 (West 2002); 
38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The VCAA, however, does not apply to decisions regarding the 
manner in which benefits are paid.  Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006).  An apportionment decision 
involves deciding how existing benefits are to be paid; thus, 
under Sims, the VCAA is not applicable to this claim and will 
not be further discussed.

Analysis

Compensation benefits payable to a Veteran may be apportioned 
if the Veteran is not residing with his or her spouse or if 
his or her children are not residing with the Veteran and the 
Veteran is not reasonably discharging his or her 
responsibility for the spouse's or the children's support.  
No apportionment is made where the Veteran is providing for 
dependents.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  It is not necessary for an 
apportionment claimant to establish the existence of hardship 
in order to obtain an apportionment under this provision.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the Veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his or her dependents and the apportionment 
claimants.  Section 3.451 further provides that apportionment 
of more than 50 percent of the Veteran's benefits is 
ordinarily considered to constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits is ordinarily considered insufficient to constitute 
a reasonable basis for any apportionment.

A Veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

The term "spouse" means a person of the opposite sex who is a 
wife or husband. 38 U.S.C.A. § 101(31).  The term "wife" 
means a person whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  
Under 38 C.F.R. § 3.1(j), the term "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of marriage or the law of the place where 
the parties resided when the rights to benefits accrued.  See 
also 38 C.F.R. § 3.205.

In the instant case, the appellant requested an apportionment 
of the Veteran's VA award in February 2003.  

The Veteran was informed of the appellant's request and in 
April 2003 submitted VA Form 5655, Financial Status Report.  
He indicated that his income consisted of Social Security and 
VA pension, totaling $866.70, and that his recurring monthly 
expenses were $560.00.  

The appellant also submitted financial information in April 
2003.  She stated that her average expenses per month were 
$988.00, and that her monthly household income was $1229.00.

In a Special Apportionment Decision dated in September 2003, 
the RO determined that an apportionment of the Veteran's VA 
pension benefits would cause an undue hardship on the 
Veteran.  The RO noted that the Veteran was not in receipt of 
any additional compensation for dependents.

In October 2003 the Veteran stated that he did not live with 
the appellant for more than two weeks, and that she and her 
son put him out of the house.  

In December 2005 the Veteran submitted an additional VA Form 
5655, indicating that he had no income (he did not list 
either Social Security or VA benefits) and monthly expenses 
of $1454.00 per month.  The increase in monthly expenses 
appears to have been in large part due to $700 he now paid a 
month for rent or mortgage, as no such expense was identified 
in the previous form received in April 2003.

At the May 2007 hearing, the appellant and her son testified 
that she had her recurrent monthly expenses and that she was 
also $2000.00 to $3000.00 in debt.  They also testified that 
although the Veteran no longer resided with the appellant, he 
did call and visit.

The Board finds that apportionment of the Veteran's VA 
benefits is not warranted in this case.  The Veteran received 
no additional VA pension for the appellant.  In his initial 
financial report, the Veteran's household average monthly 
gross income was no more than $866.70, with reported monthly 
expenses of $560.00, for a monthly net income of $306.70.  
Even using this report, which is more advantageous to the 
appellant than the later report received from the Veteran in 
December 2005, to have required the Veteran to pay support to 
the appellant would have placed an undue hardship on his 
household, with little benefit to the appellant.  Most 
significantly, the Board notes that the Veteran's nonservice-
connected pension payment amounted to less than $100.00 per 
month, and that such amount did not permit payment of a 
reasonable amount to the appellant.  See 38 C.F.R. § 
3.458(a).

Finally, the Board observes that there is no showing by the 
appellant that her monthly expenses exceed her income.  As 
such, hardship is not shown on her part.

For the foregoing reasons, the Board finds that the evidence 
is against the appellant's claim of an apportionment of the 
Veteran's VA pension and the appeal must, therefore, be 
denied.




ORDER

Entitlement to an apportionment to the Veteran's VA 
nonservice-connected pension benefits for the period prior to 
September 29, 2007 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


